DETAILED ACTION

Status of the Claims 
Applicant’s election without traverse the invention of Group I (composition) in the reply filed on 01/21/2022 is acknowledged. The election to the species of silver colloid for the metal colloid and hamamelitannin as the organic extract from witch hazel in the reply filed on 07/05/2022 is acknowledged. 
Claims 6-7 and 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022 and 07/05/2022. 
The instant claims are being examined to the extent of the species election to silver colloid as the metal and hamamelitannin as the witch hazel extract (organic extract). Examiner notes that silver colloid is a product that is produced by man, therefore is not a naturally occurring component and does not raise 101 issues. 
Claims 1-5 and 8-10 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 9 should have a space between “than” and “10mg/ml”.  Appropriate correction is required.
Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 02/04/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 112 (failure to further limit)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, claim 4 recites the composition of claim 3 wherein the colloid is silver colloid, however claim 3 already comprises a silver colloid. Accordingly, claim 4 does not further limit claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 5 recites the limitation "wherein the witch hazel extract comprises hamamelitannin". There is insufficient antecedent basis for this limitation in the claim because claim 5 depends from claim 4 and claim 4 depends from claim 1 and none of these claims recite the limitation “witch hazel extract”. Applicants can fix the dependency of this claim by reciting the composition of claim 2, as claim 2 recites a witch hazel extract.  
Claim 8 is considered indefinite because it is unclear if the claim requires a range of 0-10,000pppm given the claim recites is concentrated with silver to about 10,000ppm, or if the silver is required to be present at 10,000ppm. The language “to about 10,000ppm” for the silver renders the claim unclear if Applicants are claiming a range or are requiring concentrated silver at 10,000ppm. It is suggested that Applicants recite wherein the silver colloid comprises 10,000 ppm silver. 
Claim 10 recites the limitation "wherein the witch hazel extract comprises tannins of greater than 10 mg/ml".  There is insufficient antecedent basis for this limitation in the claim because claim 10 depends from claim 8, and claim 8 depends from claim 3 which depends from claim 1,  and none of these claims recite the limitation “witch hazel extract”. Thus, the recitation of the witch hazel extract in claim 10 lacks antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhongyong et al. (CN109091513A-published 12/2018). 
Claim 1 recites an antimicrobial composition, comprising: an organic extract; and a colloid selected from the group consisting of: metal, halogen and combinations of these. The instant claims are being examined to the extent of the species election to silver colloid as the metal and hamamelitannin as the witch hazel extract (organic extract). 
Zhongyong et al. teach an antimicrobial composition comprising colloidal silver together with witch hazel extract, see abstract and page 3 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhongyong et al. (CN109091513A-published 12/2018) in view of Yeong et al. (KR20030073441A-published 9/2003). 
Claim 1 recites an antimicrobial composition, comprising: an organic extract; and a colloid selected from the group consisting of: metal, halogen and combinations of these. The instant claims are being examined to the extent of the species election to silver colloid as the metal and hamamelitannin as the witch hazel extract (organic extract). 
Zhongyong et al. teach an antimicrobial composition comprising colloidal silver together with witch hazel extract. In one preferred example the witch hazel can be present at preferably at about 5 parts by weight, see abstract, page 3 and entire document. The witch hazel extract can provide antimicrobial properties, see abstract and pages 3-5.
Zhongyong et al. does not expressly teach that the witch hazel extract comprises hamamelitannin with a tannin content of greater than 10mg/ml. 
However, Yeong et al. teaches antimicrobial compositions comprising tannins which provide excellent antimicrobial activity and have low toxicity, see abstract and technical field of the invention. The tannins encompass witch hazel extract. Examples of the tannins include extracts such as hamamelitannin, see page 3 and example 4 at page 5. The tannin content can range anywhere from 0.0001-20% (1ppm to 200,000ppm) by weight, see page 3. The tannins have antimicrobial activity against staphylococcus bacteria, see abstract and entire document. 
	It would have been prima facie obvious to an ordinary skilled artisan to provide the hamamelitannin which is a witch hazel extract with the composition of Yeong in amounts having a tannin content that ranges from 1ppm to 200,000ppm as suggested by Yeong. An ordinary skilled artisan would  have been motived to do so in order to provide antibacterial properties against staphylococcus with low toxicity. There would have been a reasonable expectation of success because Zhongyong expressly teaches that their antimicrobial composition can contain witch hazel extracts for their antimicrobial properties. The tannin range of 1ppm to 200,000ppm overlaps and thus renders obvious a claimed greater than 10mg/ml (1%) tannin present.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhongyong et al. (CN109091513A-published 12/2018) and Yeong et al. (KR20030073441A-published 9/2003) as applied to all claims above, and further in view of Ultra Silver Colloidal Silver (Economical Colloidal Silver-published 1/2019) and Larson et al. (United States Patent Publication 2015/0018319)
The teachings of the modified Zhongyong are discussed above. 
Although silver colloid is taught, the modified Zhongyong does not expressly teach a concentrated formulation having 10,000ppm silver. 
Ultra Silver Colloidal Silver teaches that most products contain between 5-30ppm silver, however Ultra Silver is up to thousands more times more potent and thus enables fewer drops to make formulations, see pages 1-2. Higher concentrations of the silver mean lower dosage requirements enabling for more uses per bottle, thus making concentrated silver economical and efficient, see pages 1-2. 
Larson et al. teach skin safe compositions which comprise colloidal silver at 10,000ppm, see paragraphs  [0019]-[0020],  [00049], and claims 1, 26 and 74.
It would have been prima facie obvious to provide Zhongyong’ s composition with 10,000ppm colloidal silver. 
A person of ordinary skill in the art would have been motivated to do so as Larson et al. suggests that these colloidal concentrations are safe for topical application and Ultra Silver Colloidal Silver teaches that providing concentrated colloidal silver at 10,000ppm is more economical and more potent. 
There would have been a reasonable expectation of success because Zongyong’s formulation already contain colloidal silver. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH ALAWADI/           Primary Examiner, Art Unit 1619